Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 1 of 34 PageID #: 176




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

  U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, :
  FOR RESIDENTIAL ASSET SECURITIES            :
  CORPORATION, HOME EQUITY MORTGAGE           :
  ASSET-BACKED PASS-THROUGH CERTIFICATES, :
  SERIES 2005-EMX1                            :
                                              :
                   Plaintiff,                 :
                                              :
        v.                                    :                    C.A. No. 20-00227-MSM-LDA
                                              :
  ARIEL TORRES                                :
                                              :
                   Defendant.                 :


                 MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
                      MOTION FOR SUMMARY JUDGMENT

          Plaintiff U.S. Bank National Association, as Trustee, for Residential Asset Securities

  Corporation, Home Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2005-

  EMX1 (“U.S. Bank as Trustee” or “Plaintiff”) moves for summary judgment against Defendant

  Ariel Torres (“Torres”). Plaintiff seeks to quiet title to real estate located at 40 Carter Street,

  Providence, Rhode Island (“Property”) and to obtain a declaratory judgment pursuant to 28

  U.S.C. § 2201 and Fed. R. Civ. P. 57.

          At 9:06 a.m. on June 5, 2019, about three hours before a scheduled foreclosure sale,

  Torres (who has not paid the mortgage since November 1, 2010) recorded a document entitled

  “Notice of Defects Stated by Ariel Torres Regarding the Deficiencies in the Foreclosure Process

  for 40 Carter Street, Providence, Rhode Island 02907 and Notice that Suit will be Filed” (“Notice

  of Defects”) in the land records for the City of Providence, Rhode Island (“Land Records”).

  However, not only did Torres not file any lawsuit to challenge the foreclosure sale, but the

  Notice of Defects also does not identify any meritorious reason that the foreclosure sale was


                                                  1
  83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 2 of 34 PageID #: 177




  defective.    On June 5, 2019 at or about 12:00 p.m., U.S. Bank as Trustee conducted the

  foreclosure sale of the Property in strict compliance with all statutory and contractual

  requirements. U.S. Bank as Trustee seeks an order quieting title to the Property in its favor and

  declaring the Notice of Defects void, of no effect on title to the Property, and stricken from the

  Land Records.

                                                FACTS

  I.        THE MORTGAGE ON THE PROPERTY

            Ariel Torres became the owner of the real estate located at 40 Carter Street, Providence,

  Rhode Island (the “Property”), pursuant to a Warranty Deed from Paulino A. DeJesus and Maria

  T. DeJesus to him, dated November 27, 2004 and recorded on December 20, 2004, in the Land

  Evidence Records for the City of Providence (“Land Records”) in Book 6994 at Page 350. SOF

  at ¶ 1.

            On December 17, 2004, Mr. Torres executed a mortgage (the “Mortgage”) to secure the

  repayment of a $199,920.00 loan against the Property in favor of Mortgage Electronic

  Registration Systems, Inc. (“MERS”) as mortgagee as nominee for Mortgage Lenders Network

  USA, Inc. DBA Lenders Network (“Lender”) and Lender’s successors and assigns which was

  recorded with the Land Records on December 20, 2004 in Book 6995 at Page 0001. SOF at ¶ 2.

  A true and accurate copy of said Mortgage is attached hereto as Exhibit A. Id. Paragraph 15 of

  the Mortgage states, in relevant part, as follows:

                   All notices given by Borrower or Lender in connection with this
                   Security Instrument must be in writing. Any notice to Borrower in
                   connection with this Security Instrument shall be deemed to have
                   been given to Borrower when mailed by first class mail or when
                   actually delivered to Borrower’s notice address if sent by other
                   means.… The notice address shall be the Property Address unless
                   Borrower has designated a substitute notice address by notice to
                   Lender.


                                                       2
  83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 3 of 34 PageID #: 178




  Paragraph 22 of the Mortgage states as follows:

                22. Acceleration; Remedies. Lender shall give notice to Borrower
                prior to acceleration following Borrower’s breach of any covenant
                or agreement in this Security Instrument (but not prior to
                acceleration under Section 18 unless Applicable Law provides
                otherwise). The notice shall specify: (a) the default; (b) the notice
                required to cure the default; (c) a date, not less than 30 days from
                the date the notice is given to Borrower, by which the default must
                be cured; and (d) that failure to cure the default on or before the
                date specified in the notice may result in acceleration of the sums
                secured by this Security Instrument and sale of the Property. The
                notice shall further inform Borrower right to reinstate after
                acceleration and the right to bring a court action to assert the non-
                existence of a default or any other defense of Borrower to
                acceleration and sale. If the default is not cured on or before the
                date specified in the notice, Lender at its option may require
                immediate payment in full of all sums secured by this Security
                Instrument without further demand and may invoke the
                STATUTORY POWER OF SALE and any other remedies
                permitted by Applicable Law. Lender shall be entitled to collect all
                expenses incurred in pursuing the remedies provided in this
                Section 22, including, but not limited to, reasonable attorneys’ fees
                and costs of title evidence.

                        If Lender invokes the STATUTORY POWER OF SALE,
                Lender shall mail a copy of a notice of sale to Borrower as
                provided in Section 15. Lender shall publish the notice of sale, and
                the Property shall be sold in the manner prescribed by Applicable
                Law. Lender or its designee may purchase the Property at any sale.
                The proceeds of the sale shall be applied in the following order: (a)
                to all expenses of the sale, including, but not limited to, reasonable
                attorneys’ fees; (b) to all sums secured by this Security Instrument;
                and (c) any excess to the person or persons legally entitled to it.

          On May 18, 2011, MERS assigned the Mortgage to U.S. Bank National Association, as

  Trustee for Residential Asset Securities Corp 2005-EMX1 by an assignment (“Assignment”)

  recorded with the Land Records on August 2, 2011, in Book 10050 at Page 96. SOF at ¶ 3. A

  true and accurate copy of the Assignment is attached hereto as Exhibit B. Id.

          There is no dispute that U.S. Bank National Association actually exists, as it is a

  federally-chartered national banking association. SOF at ¶ 4. There is also no dispute that there


                                                    3
  83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 4 of 34 PageID #: 179




  is a trust known as RASC Series 2005-EMX1 Trust for which Residential Asset Securities

  Corporation was the depositor and U.S. Bank National Association is the trustee. SOF at ¶¶ 5-7.

  The securities issued through the RASC Series 2005-EMX1 Trust are titled “Home Equity

  Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX1.”               SOF at ¶ 8.

  Distributions made through the RASC Series 2005-EMX1 Trust are made to the holders of the

  Residential Asset Securities Corporation, Home Equity Mortgage Asset-Backed Pass-Through

  Certificates, Series 2005-EMX1. SOF at ¶ 9.

  II.     THE DEFAULT AND REQUIRED NOTICES

          Mr. Torres defaulted on the Mortgage by failing to make the payment due on or about

  November 1, 2010, and all subsequent payments. SOF at ¶ 10. Because Mr. Torres defaulted on

  the Mortgage before May 16, 2013, the holder of the Mortgage was exempt from the

  requirements of R.I. Gen. Laws § 34-27-3.2. SOF at ¶ 11.

          On May 8, 2018, Wells Fargo Home Mortgage, agent for the holder of the mortgage,

  mailed a notice of default (“Notice of Default”) by first class mail to Torres at the Property

  address pursuant to paragraph 22 of the Mortgage. SOF at ¶ 12. A true and accurate copy of the

  Notice of Default is attached as Exhibit C-1. Id. The Notice of Default specified (a) “that [the]

  loan is in default for failure to make payments due; (b) that “[t]o cure the default you must pay

  the total delinquency against your account, which as of today’s date is … $169,497.30;”1 (c) that

  Torres “must pay this amount on or before June 12, 2018 (which is more than 30 days from May

  8, 2018); and (d) “[u]nless the payments on your loan can be brought current by June 12, 2018,

  we may accelerate the sums secured by your security instrument and end your ownership of the

  property through sale of the property.” Exhibit C-1 at p. 3. Additionally, the Notice of Default


  1
    This amount consisted of $159,433.99 in past due payments, $1,411.08 in late charges, and
  other fees of $8,652.23. See Exhibit C-1 at p. 3.

                                                 4
  83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 5 of 34 PageID #: 180




  specified “[y]ou have the right to reinstate your Mortgage Note and Mortgage or Deed of Trust

  after acceleration …” and “[y]ou have the right to bring a court action to assert the non-existence

  of a default or any other defense you may have to the acceleration and sale.” Id. Torres did not

  cure the default on or before June 12, 2018. SOF at ¶ 13.

          On December 3, 2018, Bendett & McHugh, as attorney for U.S. Bank National

  Association, as Trustee, for Residential Asset Securities Corporation, Home Equity Mortgage

  Asset-Backed Pass-Through Certificates, Series 2005-EMX1, sent a notice of counseling

  (“Notice of Counseling”) to Torres by certified mail in compliance with R.I. Gen. Laws § 34-27-

  3.1. SOF at ¶ 14. A true and accurate copy of the Notice of Counseling is attached as Exhibit

  D-1. Id. According to the certified mail receipt for tracking number 71901364740000505794,

  which Torres attached as Exhibit 8 to his Answer, the U.S. Postal Service left a notice at the

  Property concerning the Notice of Counseling on December 10, 2018, but, because it was

  unclaimed, the Notice of Counseling was being returned to sender beginning January 18, 2019.

  SOF ¶ 15.

          On April 9, 2019, Bendett & McHugh, as attorney for the U.S. Bank National

  Association, as Trustee, for Residential Asset Securities Corp, 2005-EMX1, mailed a notice

  (“Notice of Intent to Foreclose”) by first class and certified mail, return receipt requested,

  pursuant to R.I. Gen. Laws § 34-27-4, stating its intention to foreclose by sale under the power of

  sale contained in the Mortgage on June 5, 2019. SOF ¶ 16. A true and accurate copy of the

  Notice of Intent to Foreclose is attached as Exhibit A to the Foreclosure Deed (Exhibit E). Id.

  Notices of the foreclosure sale were published on May 13, May 20, and May 27, 2019, in the

  Providence Journal, in compliance with R.I. Gen. Laws §§ 34-11-22 and 34-27-4. SOF at ¶ 17.




                                                  5
  83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 6 of 34 PageID #: 181




  III.    MR. TORRES’ NOTICE OF DEFECTS

          On June 5, 2019, Mr. Torres executed a document titled “Notice of Defects Stated by

  Ariel Torres Regarding the Deficiencies in the Foreclosure Process for 40 Carter Street,

  Providence, Rhode Island 02907 and Notice that Suit will be Filed” (hereinafter referred to

  “Notice of Defects”) and recorded it on June 5, 2019, at 9:06 a.m., with the Land Records in

  Book 12376 at Page 168. SOF at ¶ 18. A true and accurate copy of said Notice of Defects is

  attached hereto as Exhibit F. The Notice of Defects asserts that the foreclosure sale was invalid

  or defective for reasons stated therein, including the following:

               There is no trust with the name “Residential Asset Securities Corp. 2005-EMX1.” Id.
                at ¶ 3;
               “U.S. Bank is not the trustee for Residential Asset Securities Corp. 2005-EMX1.” Id.
                at ¶ 4;
               A trust named RASC Series 2005-EMX1 does exist, but was never assigned the
                Mortgage. Id. at ¶ 5;
               The entity that “seeks to foreclose … does not exist and any purported assignment to
                it is void.” Id. at ¶ 6;
               Mr. Torres claims he “never was mailed nor received” a notice of default pursuant to
                Paragraph 22 of the Mortgage. Id. at ¶¶ 7-10;
               Paragraph 22 also requires a separate acceleration notice after the notice of default,
                but Mr. Torres was not provided a separate notice of acceleration. Id. at ¶¶ 11-12;
               The Notice of Default did not include the following language:
                     If the default is not cured on or before the date specified in the notice,
                     Lender, at its option may require immediate payment of all sums secured
                     by this Security Instrument without further demand and may invoke the
                     STATUTORY POWER OF SALE and any other remedies provided in
                     this Section 22.
                Id. at ¶ 13.
               The Notice of Default did not include “a specific and accurate amount which had to
                be cured on a particular date.” Id. at ¶ 15.
               Mr. Torres was not advised that he “had an unqualified right to reinstate after
                acceleration and that said right was limited to no later than 5 days before the sale.”
                Id. at ¶ 16.
               Mr. Torres was not advised that he had “the right to bring a Court action to assert the
                nonexistence of a default or any other defense to acceleration and sale.” Id. at ¶ 17.
               Mr. Torres was not provided a “Notice of Conciliation pursuant to Providence City
                Ordinance 12-213 through 12-320.” Id. at ¶ 18.



                                                     6
  83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 7 of 34 PageID #: 182




               Mr. Torres was not provided a “Notice of Foreclosure Counseling pursuant to
                R.I.G.L. 34-27-3.1 at least 45 days prior to [the Notice of Intent to Foreclose] being
                mailed.” Id. at ¶ 19.

  For these reasons, Mr. Torres argues in the Notice of Defects that “any foreclosure sale will be

  void.” Id. at ¶ 20. He states that the Notice of Defects provides “notice to all persons that [Mr.

  Torres] will file a Court Action against any person or entity which claims to purchase my

  property at this purported sale.” Id. at ¶ 20. Mr. Torres also states his intention to file a lawsuit

  against US Bank and Wells Fargo Bank, N.A., the loan servicer, to set aside any sale. Id.

  IV.     THE FORECLOSURE SALE

          On June 5, 2019, at about 12:00 p.m., U.S. Bank, National Association, as Trustee for

  Residential Asset Securities Corp 2005-EMX1 foreclosed the Mortgage by exercising the

  statutory power of sale and conveyed the Property to U.S. Bank as Trustee by a Foreclosure

  Deed Under Power of Sale in Mortgage (“Foreclosure Deed”) dated July 1, 2019, which was

  recorded with the Land Records on January 8, 2020, in Book 12603 at Page 239.2 SOF at ¶ 20.

  A certified copy of said Foreclosure Deed is attached hereto as Exhibit E. Id.

  V.      PRIOR FORECLOSURE ACTION

          U.S. Bank as Trustee previously conducted a foreclosure sale of the Property on January

  6, 2012, and recorded a foreclosure deed on May 30, 2012. Answer at Exhibit 7. On January 2,

  2018, Marinosci Law Group, P.C. (“Marinosci”) filed an Affidavit of Ineffective Foreclosure

  stating that the foreclosure sale that occurred on January 6, 2012, and the corresponding



  2
    In his Answer, Torres does not deny that a foreclosure sale of the Property occurred or that the
  Foreclosure Deed was recorded. Instead, he merely alleges that no such entity as the grantor or
  the grantee exist. However, he does admit that U.S. Bank National Association exists. As will
  be discussed below, the existence of the trustee is sufficient to make the conveyance legally valid
  without regard to the identity of the trust or beneficiaries thereof. Notably, Torres also admits
  the existence of a similarly named trust as referred to for both the grantor and grantee of the
  Foreclosure Deed.

                                                    7
  83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 8 of 34 PageID #: 183




  foreclosure deed recorded on May 30, 2012, were void and the deed of no force and effect

  because US Bank National Association as Trustee for RASC 2005-EMX1 was not the mortgagee

  of record on May 9, 2011, when Marinosci mailed a “Notice of Intent to Foreclosure Mortgage”

  on behalf of US Bank National Association as Trustee for RASC 2005-EMX1. Answer at

  Exhibit 7.

  VI.       TORRES’ AFFIRMATIVE DEFENSES

            With his Answer, Torres filed seventeen affirmative defenses (“Affirmative Defenses”),

  labeled A through P, plus an unnumbered Affirmative Defense listed before A.                These

  Affirmative Defenses are listed as follows:

           “Plaintiff’s complaint fails to state a claim upon which relief may be granted” without
            explanation. See Answer at 3.

        A. Torres “was not mailed an acceleration notice pursuant to the terms of paragraph 19 and
           22 of the mortgage and paragraph 11 of the promissory note.” Id.

        B. Torres was not provided a notice of counseling as required by R.I. Gen. Laws § 34-27-
           3.1, because the tracking history for the certified mail receipt numbered
           71901364740000505794 (attached as Exhibit 8 to the Answer) shows a notice was left on
           December 10, 2018 and the Notice of Counseling was returned as “unclaimed.” Id. at 4.

        C. The Notice of Counseling did not indicate that U.S. Bank as Trustee was the mortgagee,
           due to a minor difference in the name stated on the Assignment and on the Notice of
           Counseling. Id.

        D. This matter is barred by judicial estoppel because U.S. Bank as Trustee filed seven prior
           eviction actions against Torres and others in R.I. District Court. Id. at 4-6.

        E. The Complaint is barred by estoppel because “Martina Plummer of the law firm of
           Bendett & McHugh” executed an affidavit stating that a foreclosure that U.S. Bank as
           Trustee attempted in 2012 was ineffective. Id. at 6; see also Exhibit 7 to the Answer.

        F. Torres was not served in this action. Id. at 7.

        G. Plaintiff cannot enforce the Note because it was not endorsed and was lost. Id.

        H. Plaintiff was not assigned the Mortgage or transferred the Note. Id.

        I. Any alleged assignment of the Mortgage was void. Id.


                                                     8
  83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 9 of 34 PageID #: 184




      J. The Notice of Default did not strictly comply with the terms of the Mortgage and Note.
         Id.

      K. The Note was not accelerated. Id.

      L. The Notice of Intent to Foreclose was not mailed on behalf of the named mortgagee. Id.

      M. Plaintiff lacks standing to file this Complaint. Id.

      N. Plaintiff is not the real party in interest. Id.

      O. Plaintiff did not comply with the “City of Providence Conciliation Conference
         ordinance.” Id.

      P. “Defendant reserves the right to assert additional defenses as may be determined after
         discovery.” Id.

                                         STANDARD OF LAW

          Summary judgment should be granted “if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

  R. Civ. P. 56(a). An issue of fact is only “genuine” if it “may reasonably be resolved in favor of

  either party.” York v. Day Transfer Co., 525 F. Supp. 2d 289, 294 (D.R.I. 2007). A fact is

  “material” only “when it possesses the capacity, if determined as the nonmovant wishes, to alter

  the outcome of the lawsuit under the applicable legal tenets.” Id.

          The moving party bears the initial responsibility of informing the court “of the basis for

  its motion, and identifying those portions of [the record] which it believes demonstrate the

  absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

  The moving party may meet its burden by demonstrating an absence of evidence to support the

  nonmoving party’s case. Rochester Ford Sales, Inc. v. Ford Motor Co., 287 F.3d 32, 38 (1st Cir.

  2002). The burden then shifts to the nonmovant, who, to avoid summary judgment, must

  demonstrate by competent evidence the existence of issues of fact that are both genuine and

  material to its claim. United States v. Citizens Bank, 50 F. Supp. 2d 107, 109 (D.R.I. 1999). For

  each issue, the nonmoving party “must present definite, competent evidence to rebut the

                                                      9
  83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 10 of 34 PageID #: 185




   motion.” United States v. One Parcel, 960 F.2d 200, 204 (1st Cir. 1992). Failure to satisfy that

   burden compels the Court to enter summary judgment on the moving party’s behalf. Id.

                                               ARGUMENT

             U.S. Bank as Trustee conducted a foreclosure sale in strict compliance with the terms of

   the Mortgage, § 34-27-3.1, and § 34-27-4. Torres, who admittedly has not paid his mortgage in

   ten years, claims that the foreclosure sale was invalid because the name of the trust was allegedly

   not spelled correctly on an assignment, because a prior foreclosure sale was determined to be

   invalid, and because U.S. Bank as Trustee filed prior eviction actions in state district court.

             None of these squabbles affect the validity of the foreclosure sale. Defendant cannot

   establish a genuine issue as to any material fact, and Plaintiff is entitled to judgment as a matter

   of law.

   I.        PLAINTIFF IS ENTITLED TO A DECLARATION THAT THE FORECLOSURE
             SALE WAS VALID

             Plaintiff, the holder of the Mortgage, properly conducted a foreclosure sale on June 5,

   2019, after sending the Notice of Default, the Notice of Counseling, and the Notice of Intent to

   Foreclose in strict compliance with all statutory and contractual requirements.

             A.     The Plaintiff Exists.

             Torres’ Answer and the Notice of Defects assert that the trust identified in the

   Assignment, the Notice of Counseling, the Notice of Intent to Foreclose, and the Foreclosure

   Deed do not exist. See Answer at ¶ 1 (“Denied that there is such a Trust …”); Notice of Defects

   at ¶ 3 (“there is no trust with this name”).

             Torres’ argument ignores that under Rhode Island law, a trustee, not the trust, holds legal

   title to the trust property. “It is an elementary proposition of law that a trust is created when

   legal title to property is held by one person for the benefit of another.” Lux v. Lux, 109 R.I. 592,


                                                     10
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 11 of 34 PageID #: 186




   596, 288 A.2d 701, 704 (1972), citing Gooding v. Broadway Baptist Church, 46 R.I. 106, 125 A.

   211 (1924), Bogert, Trust & Trustees § 1 (2d ed. 1965); 1 Scott, Trusts § 2.3 (3d ed. 1967).

           A Rhode Island statute specifically addresses the situation where a mortgage or other

   interest in real estate is held by a trust without providing all or accurate information in the

   instrument. Rhode Island General Laws § 34-11-37 states the following:

                  The word “trustee” or the words “as trustee” or words of similar
                  meaning, following the name of the grantee of real estate or any
                  interest therein conveyed, transferred or assigned by an instrument
                  duly executed and recorded, wherein the instrument fails to set
                  forth the terms of the trust, or to specify a recorded instrument
                  which sets forth its terms and the place in the public records where
                  the instrument is recorded, shall not affect the right of such grantee
                  to sell or otherwise dispose of the real estate or interest therein in
                  the same manner as if the word “trustee” or the words “as trustee”
                  had not been used in the instrument, and any person to whom the
                  real estate or interest therein has been transferred by the grantee
                  shall not be liable for the claim of any undisclosed beneficiary or
                  for the application of any money which may have been paid by the
                  person therefor.

   R.I. Gen. Laws § 34-11-37.3

           Here, U.S. Bank National Association held title to the Mortgage (by way of the

   Assignment) SOF at ¶ 3. Counsel for U.S. Bank National Association sent the Notice of

   Counseling and Notice of Intent to Foreclose.         SOF at ¶¶ 14, 16.       U.S. Bank National

   Association conducted the foreclosure sale of the Property pursuant to the power of sale in the

   Mortgage that it held, and the Foreclosure Deed conveyed the Property to U.S. Bank National



   3
     Rhode Island Title Standards 7.11 interprets this statute as follows: “The provisions of R.I.G.L.
   § 34-11-37, entitled Indefinite references to ‘trustee’, shall be deemed to apply to any deeds
   executed by a financial institution which held title ‘as trustee’ to a foreclosed mortgage, whether
   or not the foreclosed mortgage or subsequent deeds executed by the financial institution refers to
   a specific trust or agreement under which the financial institution purports to act. Accordingly,
   the absence of a recorded Affidavit or Memorandum of Trust meeting the requirements of
   R.I.G.L. § 34-4-27 shall not render the title to the property conveyed by the financial institution
   unmarketable.”

                                                   11
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 12 of 34 PageID #: 187




   Association. SOF at ¶ 20. Torres admits that U.S. Bank National Association exists. SOF at

   ¶ 4, citing Answer at ¶ 2. The words “as trustee” and whatever followed those words do not

   affect ownership, but rather describe the responsibilities that U.S. Bank National Association has

   over the Property toward the beneficiaries of the trust. Lux, 109 R.I. at 596 (“The absence of

   such words as ‘trust’ or ‘trustee’ is immaterial where the requisite intent of the testator can be

   found.”). Moreover, under § 34-11-37, U.S. Bank National Association has complete authority

   to hold title to the Mortgage or the Property, to exercise the power of sale, and to convey the

   Property through the Foreclosure Deed. Any variation of the name of the trust that follows the

   words “as trustee” are of no consequence.

           The Rhode Island Supreme Court has repeatedly rejected challenges to conveyances

   (whether deeds or mortgages) based on alleged or actual errors in a party’s name, including the

   very argument that Torres puts forth.       In Pimentel v. Deutsche Bank Nat’l Trust Co., the

   mortgagor alleged that an assignment of mortgage was invalid because the mortgagee, Deutsche

   Bank as Trustee was “a nonexistent entity.” 174 A.3d 740, 745 (R.I. 2017). The Pimentel Court

   rejected that argument with little discussion, holding that “so long as Deutsche Bank as Trustee

   is the mortgagee, it can foreclose on Pimentel’s property.” Id. The Pimentel court held that

   Plaintiff “failed to provide any sufficient evidence beyond investigations that were conducted on

   the Internet to challenge the validity of the corrective assignment” that assigned the mortgage to

   Deutsche Bank as Trustee, and thus, despite arguing that Deutsche Bank as Trustee did not exist,

   failed to create any genuine issue of material fact. Id.

           Moreover, to the extent that the mortgage is held by a party with an incorrect name,

   Rhode Island law holds that the mortgagee, under whatever name, can foreclose as an agent for

   the holder of the note. Pimentel, 174 A.3d at 745 (“so long as Deutsche Bank as Trustee is the



                                                    12
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 13 of 34 PageID #: 188




   mortgagee, it can foreclose on Pimentel’s property, regardless of whether it holds the note”);

   Bucci v. Lehman Bros. Bank, FSB, 68 A.3d 1069, 1089 (R.I. 2013) (“we see no reason why

   MERS, as an agent of the owner of the note, cannot foreclose on behalf of that entity”).

           The argument that a foreclosure is invalid because the trust that holds the mortgage does

   not exist has been rejected by every court known to have considered it. HSBC Bank USA, Nat'l

   Ass'n for PHH 2007-1 v. Joseph, No. FBTCV126029126S, 2017 WL 3671334, at *3 (Conn.

   Super. Ct. July 17, 2017) (rejecting argument “that the beneficiary ‘PHH–2007–1’ of the plaintiff

   trust ‘does not exist’ and the case should be dismissed because the plaintiff has not proved that it

   does exist”); U.S. Bank Nat'l Ass'n as Tr. v. Gagua, 2020 IL App (1st) 190454, ¶¶ 35, 38, 42-43

   (rejecting arguments that “the named Plaintiff does not exist” and “the trust does not exist”

   because the actual named plaintiff was not the trust, but rather was “US Bank National

   Association” (which does exist) which was acting in its capacity as a trustee); U.S. Bank Nat’l

   Ass'n v. Dumas, 144 So. 3d 29, 37 (La. Ct. App. 2014), cert. denied, 147 So. 3d 1119 (2014)

   (rejecting defense to judicial foreclosure that “no trust exists by that name” because it “places

   undue emphasis on the precise name of the trust and incorrectly suggests that the trust is the

   proper party to enforce an instrument that is payable to the trustee”); Bank of New York Mellon v.

   Zayed, No. 108623, 2020 WL 4698959, at *8 (Ohio App. 8th Dist. Aug. 13, 2020) (mortgagors’

   assertion that the trust was not listed in the EDGAR database of the Securities and Exchange

   Commission (“SEC”) did not provide any evidence that the trust did not exist); Wells Fargo

   Bank, Nat'l Ass'n as Tr. v. Kingman Holdings, LLC as Tr., No. 05-17-01240-CV, 2019 WL

   244606, at *3 (Tex. App. Jan. 17, 2019) (rejecting argument that a trust does not exist based on

   mortgagor’s review of SEC’s database because “even if the trust was required to submit filings




                                                   13
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 14 of 34 PageID #: 189




   to the SEC, its failure to do so would suggest only that the trust was not in compliance with SEC

   regulations, not that it was not a bona fide legal entity”), review denied (Apr. 26, 2019).

           The District of Massachusetts also rejected Torres’ theory that a foreclosure sale is void

   because a mortgagee does not exist, where the mortgagor alleged that an assignment of mortgage

   and a notice of foreclose sale omitted three words from the name of the securitized mortgage

   trust.4 Pinto v. HSBC Bank, N.A., No. CIV.A. 12-11332-LTS, 2012 WL 6622493, at *1 (D.

   Mass. Dec. 18, 2012). The Pinto Court held that the notice of foreclosure sale strictly complied

   with Mass. Gen. Laws ch. 244, § 14, stating, “The information contained in the Notice was in

   every respect accurate, with the exception of the omission of the three words identified by [the

   mortgagor] Pinto. This omission is not of significance in this context.” Id. at *3. The Court

   reasoned that the variation in the name still referred to the same person as follows:

                  The fact that Pinto identifies an additional three words which also
                  correctly describe the trust, but which do not appear in the
                  assignment, does not itself render the reference in the assignment
                  incorrect. For example, an assignment to an individual referred to
                  therein as “John Smith” would not be invalidated solely because a
                  separate document existed referencing the middle name of that
                  individual. There is here no question that the trust referenced in the
                  assignment and the trust Pinto asserts holds the mortgage are one
                  and the same, and that all of the language contained in the
                  assignment was correct.

           Similarly, here, what Mr. Torres argues to void a foreclosure of the Mortgage he has not

   paid in ten years is nothing more than the difference between “John Smith,” “John E. Smith,”

   and “John Edward Smith.” Specifically …




   4
    The mortgagor argued that the correct name of the trust was “Nomura Asset Acceptance
   Corporation Alternative Loan Trust Series 2006-AR4” compared to “Nomura Asset Acceptance
   Corporation Mortgage Pass–Through Certificates Series 2006–AR4.”

                                                    14
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 15 of 34 PageID #: 190




             (1) “U.S. Bank, National Association, as Trustee for Residential Asset Securities Corp
                 2005-EMX1” (named on the Assignment, the Notice of Intent to Foreclose, and as
                 grantor5 in the Foreclosure Deed),

             (2) “U.S. Bank, National Association, as Trustee for RASC 2005-EMX1” (what Mr.
                 Torres argues is the proper name of the trust), and

             (3) “U.S. Bank National Association, as Trustee, for Residential Asset Securities
                 Corporation, Home Equity Mortgage Asset-Backed Pass-Through Certificates,
                 Series 2005-EMX1” (named on the Notice of Counseling and as grantee in the
                 Foreclosure Deed)

   … are all the same person. The minor variations in spelling do not affect the validity of the

   Assignment, the Notice of Intent to Foreclose, the Notice of Credit Counseling, or the

   Foreclosure Deed.

             B.     As Mortgagee, Plaintiff May Exercise the Power of Sale.

             In his Affirmative Defenses, Torres argues that the Complaint should be denied because

   Plaintiff is not entitled to enforce the Note because it was lost (Affirmative Defense G), that

   Plaintiff was not assigned the Mortgage or transferred the Note (Affirmative Defense H), that

   any alleged assignment of the Mortgage was void (Affirmative Defense I), that Plaintiff lacks

   standing to file the Complaint (Affirmative Defense M), and that Plaintiff is not the real party in

   interest (Affirmative Defense N).      However, because Plaintiff was the mortgagee of the

   Mortgage, it had the authority to exercise the power of sale and has standing to prosecute this

   action.

             The Rhode Island Supreme Court has repeatedly stated that “under Rhode Island case

   law, a mortgagee may foreclose even if it does not hold the note.” Pimentel, 174 A.3d at 745.

   “As [the R.I. Supreme Court has] repeatedly said in a long line of cases stemming from Bucci v.


   5
     Technically, Torres is the grantor in the Foreclosure Deed. See Reynolds v. Hennessy, 15 R.I.
   215, 218, 2 A. 701, 703 (1886). The mortgagee acts as quasi-trustee for the mortgagor when
   exercising the power of sale. Manville Covering Co. v. Babcock, 28 R.I. 496, 68 A. 421, 424
   (1907).

                                                   15
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 16 of 34 PageID #: 191




   Lehman Brothers Bank, FSB, [supra], a mortgagee need not hold the note in order to foreclose

   on a property.” Id., citing Leone v. Mortg. Elec. Registration Sys., Inc., 101 A.3d 869, 874 (R.I.

   2014) and Mruk v. Mortg. Elec. Registration Sys., Inc., 82 A.3d 527, 537 (R.I. 2013).

           This Court has consistently followed the Rhode Island Supreme Court’s holding that the

   mortgagee has authority to foreclose whether or not it owns or holds the note, rejecting the same

   arguments that the Plaintiff is making in the instant case.      See Sophin In v. Mortg. Elec.

   Registration Sys., Inc., C.A. No. 11–330, 2015 WL 105775, at *2 (D.R.I. Jan. 7, 2015)

   (McConnell, J.) (argument that mortgagee lacked authority to foreclose because it was not the

   note-holder had “no basis in law”); Era v. Morton Cmty. Bank, 8 F. Supp. 3d 66, 74 (D.R.I.

   2014) (finding authority to foreclose based on assignments of the mortgage, not on ownership of

   the note); Clark v. Mortg. Elec. Registration Sys., Inc., 7 F. Supp. 3d 169, 182 (D.R.I. 2014)

   (“MERS and its assigns can institute foreclosure even where the foreclosing entity does not hold

   an interest in the note”).

           Moreover, the Rhode Island Supreme Court and this Court have rejected challenges to

   mortgage assignments because third-parties are precluded from challenging the validity of a

   contract. Agreeing with the First Circuit Court of Appeals, the R.I. Supreme Court limited the

   standing of a homeowner to challenge assignments to instances where the assignments are

   “invalid, ineffective, or void.” Mruk, 82 A.3d at 536 (“[A] mortgagor does not have standing to

   challenge shortcomings in an assignment that render it merely voidable at the election of one

   party but otherwise effective to pass legal title.”) (quoting Culhane v. Aurora Loan Servs. of

   Nebraska, 708 F.3d 282, 291 (1st Cir. 2013)). “Specific to the mortgage context, a void

   mortgage assignment is one in which the putative assignor ‘never properly held the mortgage




                                                  16
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 17 of 34 PageID #: 192




   and, thus, had no interest to assign.’” Wilson v. HSBC Mortg. Servs., 744 F.3d 1, 10 (1st Cir

   2014) (quoting Culhane, 708 F.3d at 291).

           Torres’ assertion that the foreclosure sale was void because U.S. Bank as Trustee did not

   own or possess the Note, even if somehow substantiated by any evidence, fails to create any

   genuine issue of material fact because, as noted above, the R.I. Supreme Court has repeatedly

   held that a person need not possess the note to foreclose. It is sufficient that U.S. Bank as

   Trustee is the mortgagee of the Mortgage.

           Here, U.S. Bank as Trustee was in fact the mortgagee prior to the foreclosure. On May

   18, 2011, MERS assigned the Mortgage to U.S. Bank as Trustee by the Assignment, which it

   recorded with the Land Records on August 2, 2011, in Book 10050 at Page 96. SOF at ¶ 3,

   Exhibit B. Torres does not provide any evidence or plausible assertion that the Assignment was

   “invalid, ineffective, or void.” Indeed, because Torres gave the Mortgage to MERS initially, he

   cannot assert that MERS “never properly held the mortgage and, thus, had no interest to assign.”

   Wilson, 744 F.3d at 10.

           Torres will likely argue that in Note Capital Grp., Inc. v. Perretta, 207 A.3d 998 (R.I.

   2019), the R.I. Supreme Court overturned its “long line of cases” from Bucci to Pimentel, sub

   silentio, and required a mortgagee to possess the note. However, the Perretta case involved a

   complaint to seek personal liability on a lost note, and did not involve the exercise of the power

   of sale. The R.I. Supreme Court specifically noted that the plaintiff alleged that “the sum of

   $1,605,870.29 is due and owing … in connection with the [n]ote.” Perretta, 207 A.3d at 1001

   n.7. Thus, the plaintiff was not just seeking a foreclosure of the right of redemption to the

   subject property based on the mortgage; it was specifically seeking to enforce personal liability




                                                  17
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 18 of 34 PageID #: 193




   on a lost note.6 Far from somehow overturning the Bucci/Pimentel “long line of cases,” sub

   silentio, the Perretta Court actually affirmed its rationale, by explaining, “[t]he promissory note

   evidences the obligation of the borrower to repay the monies that have been lent, and the

   mortgage (or mortgage deed) acts as security for that debt.” Id. at 1003, quoting Bucci, 68 A.3d

   at 1077. After Peretta, this principal was again affirmed in Woel v. Christiana Tr., 228 A.3d

   339, 345 (R.I. 2020) (“the right to exercise the power of sale is derived from the mortgage

   contract itself”), citing Bucci, 68 A.3d at 1085. Nothing in Perretta can be interpreted as

   requiring a mortgagee to possess a promissory note before exercising the power of sale found in

   the mortgage.

           It is undisputable that U.S. Bank as Trustee was the assignee of the Mortgage pursuant to

   the Mortgage. Therefore, U.S. Bank as Trustee had the right to exercise the power of sale on

   June 5, 2019.

           C.      The Notice of Default Strictly Complied with the Mortgage.

           In his Affirmative Defense labeled J, Torres states, “The purported default notice did not

   strictly comply with the terms of the mortgage and the note.” Answer at 7. Torres does not

   provide any specific reason why the Notice of Default does not strictly comply with the terms of

   the Mortgage.

           Plaintiff’s June 5, 2019 foreclosure was valid because it was based on a notice of default

   that strictly complied with paragraph 22 of the Mortgage, which states:



   6
     The Perretta complaint contained two counts: count one, seeking liability on the lost note, and
   count two seeking a foreclosure of the mortgage. See Complaint, Note Capital Grp. v. Perretta,
   PC-2014-5678 (Nov. 11, 2014) at ¶ 37 (“Defendants … are in default in the performance of the
   terms and conditions of the Note by reason of their failure to timely tender principal and interest
   payment as required by the terms of the Note.”). A claim for liability on a promissory note does
   require a plaintiff to prove ownership of the note and is worlds apart from the present claim to
   quiet title following an exercise of the power of sale found in a mortgage.

                                                   18
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 19 of 34 PageID #: 194




                  22. Acceleration; Remedies. Lender shall give notice to Borrower
                  prior to acceleration following Borrower’s breach of any covenant
                  or agreement in this Security Instrument (but not prior to
                  acceleration under Section 18 unless Applicable Law provides
                  otherwise). The notice shall specify: (a) the default; (b) the action
                  required to cure the default; (c) a date, not less than 30 days from
                  the date the notice is given to Borrower, by which the default must
                  be cured; and (d) that failure to cure the default on or before the
                  date specified in the notice may result in acceleration of the sums
                  secured by this Security Instrument and sale of the Property. The
                  notice shall further inform Borrower right to reinstate after
                  acceleration and the right to bring a court action to assert the non-
                  existence of a default or any other defense of Borrower to
                  acceleration and sale. If the default is not cured on or before the
                  date specified in the notice, Lender at its option may require
                  immediate payment in full of all sums secured by this Security
                  Instrument without further demand and may invoke the
                  STATUTORY POWER OF SALE and any other remedies
                  permitted by Applicable Law. Lender shall be entitled to collect all
                  expenses incurred in pursuing the remedies provided in this
                  Section 22, including, but not limited to, reasonable attorneys’ fees
                  and costs of title evidence.

                          If Lender invokes the STATUTORY POWER OF SALE,
                  Lender shall mail a copy of a notice of sale to Borrower as
                  provided in Section 15. Lender shall publish the notice of sale, and
                  the Property shall be sold in the manner prescribed by Applicable
                  Law. Lender or its designee may purchase the Property at any sale.
                  The proceeds of the sale shall be applied in the following order: (a)
                  to all expenses of the sale, including, but not limited to, reasonable
                  attorneys’ fees; (b) to all sums secured by this Security Instrument;
                  and (c) any excess to the person or persons legally entitled to it.

           See Exhibit A.

           On May 8, 2018, Wells Fargo Home Mortgage, the servicer of the Mortgage, sent Mr.

   Torres the Notice of Default that specified (a) “that [the] loan is in default for failure to make

   payments due; (b) that “[t]o cure the default you must pay the total delinquency against your

   account, which as of today’s date is … $169,497.30;” (c) that Torres “must pay this amount on

   or before June 12, 2018 (which is more than 30 days from May 8, 2018); and (d) “[u]nless the

   payments on your loan can be brought current by June 12, 2018, we may accelerate the sums


                                                   19
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 20 of 34 PageID #: 195




   secured by your security instrument and end your ownership of the property through sale of the

   property.” See Exhibit C-1. Additionally, the Notice of Default specified “[y]ou have the right

   to reinstate your Mortgage Note and Mortgage or Deed of Trust after acceleration …” and “[y]ou

   have the right to bring a court action to assert the non-existence of a default or any other defense

   you may have to the acceleration and sale.” Id. Thus, the Notice of Default specified all the

   information required by Paragraph 22 of the Mortgage.

           Moreover, Wells Fargo mailed the Notice of Default to the Property by first class mail.

   SOF ¶ 12. This satisfied Paragraph 15 of the Mortgage, which deems notices to have “been

   given to Borrower when mailed by first class mail” to the Property address. There is also no

   dispute that Torres did not cure the default by June 12, 2018. SOF ¶ 13. Thus, Plaintiff strictly

   complied with Paragraph 22 of the Mortgage.

           D.     Plaintiff Was Not Required to Send a Notice of Acceleration.

           Torres alleges that the Plaintiff was required to send a separate notice after Torres failed

   to cure the default by June 12, 2018, to state that it had accelerated the Mortgage. In his

   Affirmative Defense labeled A, Torres argues that he “was not mailed an acceleration notice

   pursuant to the terms of paragraph 19 and 22 of the mortgage and paragraph 11 of the

   promissory note.” Answer at p. 3, ¶ A.

           However, paragraph 22 states that “[i]f the default is not cured on or before the date

   specified in the notice, Lender at its option may require immediate payment in full of all sums

   secured by this Security Instrument without further demand and may invoke the

   STATUTORY POWER OF SALE and any other remedies permitted by Applicable Law.”

   Exhibit A at ¶ 22 (emphasis added). Therefore, the mortgagee of the Mortgage, by the clear

   terms of the Mortgage, was not required to send any further notice after the Notice of Default,



                                                   20
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 21 of 34 PageID #: 196




   such as a separate notice of acceleration, or otherwise, prior to exercising the statutory power of

   sale.

           Paragraph 19 does not contradict the acceleration “without further demand” as allowed

   by Paragraph 22. Paragraph 19 explains the conditions the Borrower must fulfill to reinstate the

   Mortgage after acceleration. Paragraph 19 simply does not mention notice of any kind.

           The terms of the Note do not apply because the exercise of the power of sale is a right

   found in the Mortgage, not the Note. Woel, 228 A.3d at 345 (“the right to exercise the power of

   sale is derived from the mortgage contract itself”), citing Bucci, 68 A.3d at 1085; Thurber v.

   Carpenter, 18 R.I. 782, 784, 31 A. 5, 6 (1895). While a creditor may pursue the additional rights

   under a promissory note, it is the mortgage that acts as security and includes the notices required

   to proceed with a foreclosure sale. Bucci, 68 A.3d at 1077 (“The promissory note evidences the

   obligation of the borrower to repay the monies that have been lent, and the mortgage (or

   mortgage deed) acts as security for that debt”).

           Therefore, because Paragraph 22 allowed U.S. Bank as Trustee to accelerate the sums

   due “without further demand,” a separate notice of acceleration was not required before the

   Notice of Intent to Foreclose.

           E.     Plaintiff Sent the Notice Of Counseling In Compliance With § 34-27-3.1.

           In addition to strictly complying with the Mortgage, Plaintiff complied with § 34-27-3.1

   by sending the Notice of Counseling to Torres on December 3, 2018.

           Rhode Island General Laws § 34-27-3.1(a)7 requires a mortgagee to provide a notice of

   foreclosure counseling as follows:



   7
     The R.I. General Assembly repealed § 34-27-3.1 on July 8, 2014, when making amendments to
   § 34-27-3.2. See 2014 Public Laws ch. 543, § 2. That Public Law expired on July 1, 2018. Id.
   at § 3. When the General Assembly re-enacted the amendments to §34-27-3.2 with a new sunset

                                                      21
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 22 of 34 PageID #: 197




           No less than forty-five (45) days prior to initiating any foreclosure of real estate
           pursuant to subsection 34-27-4(b), the mortgagee shall provide to an individual
           consumer mortgagor written notice of default and the mortgagee’s right to
           foreclose by first class mail at the address of the real estate and, if different, at the
           address designated by the mortgagor by written notice to the mortgagee as the
           mortgagor's address for receipt of notices.

   R.I. Gen. Laws § 34-27-3.1(a). This statute requires mortgagees to send the form that “shall be

   promulgated by the department of business regulation for use by mortgagees.” R.I. Gen. Laws §

   34-27-3.1(b);     see    also      R.I.   D.B.R.    Banking      Bulletin    2018-2,     available   at

   https://dbr.ri.gov/documents/news/banking/Banking_Bulletin_2018-2.pdf.             The statute further

   provides that the failure of a mortgagee to provide the required notice to the mortgagor “shall

   render the foreclosure void, without limitation of the right of the mortgagee thereafter to

   reexercise its power of sale or other means of foreclosure upon compliance with this section.”

   R.I. Gen. Laws § 34-27-3.1(c). Finally, “the mortgagee shall include in the foreclosure deed an

   affidavit of compliance with this section.” Id.

           This statute does not define “mortgagee.” However, the General Assembly has indicated

   that the term “mortgagee” should be construed liberally.            In a related foreclosure statute,

   “mortgagee” is defined as “the holder of a mortgage, or its agent or employee, including a

   mortgage servicer acting on behalf of a mortgagee.” See R.I. Gen. Laws § 34-27-3.2 (c)(8).

           Here, Plaintiff fully complied with § 34-27-3.1. On December 3, 2018, Bendett &

   McHugh, as agent for U.S. Bank as Trustee, sent the Notice of Counseling by certified mail to

   Mr. Torres in compliance with R.I. Gen. Laws § 34-27-3.1. SOF ¶ 14; Exhibit D. In the

   Foreclosure Deed, Plaintiff included an affidavit of compliance with § 34-27-3.1. Exhibit E.

   Thus, the statute was satisfied.



   date of July 1, 2023, it did not extend the sunset date of 2014 Public Laws ch. 543, § 2. See
   2018 Public Laws ch. 72 and ch. 73. Thus, on July 1, 2018, § 34-27-3.1 became effective again.

                                                      22
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 23 of 34 PageID #: 198




           Torres may argue that the Notice of Counseling did not comply with § 34-27-3.1 because

   it was sent on behalf of “U.S. Bank National Association, as Trustee, for Residential Asset

   Securities Corporation, Home Equity Mortgage Asset-Backed Pass-Through Certificates, Series

   2005-EMX1,” which deviates slightly from the name on the Assignment (“U.S. Bank, National

   Association, as Trustee for Residential Asset Securities Corp 2005-EMX1”).          However, as

   explained above, the minor variation in the spelling of the name of the trust is immaterial under

   Rhode Island law. U.S. Bank National Association is the person that actually holds the mortgage

   and the variation after the words “as trustee” merely describe the relationship under which U.S.

   Bank National Association is acting.      Both the Assignment and the Notice of Counseling

   correctly state that the mortgagee is U.S. Bank National Association.

           Moreover, the minor variations in the name of the trust clearly fall well within the broad

   definition of mortgagee used in a related, neighboring statute, § 34-27-3.2. By including “the

   holder of a mortgage, or its agent or employee, including a mortgage servicer acting on behalf of

   a mortgagee,” the General Assembly expressed an intention that the term “mortgagee” be

   defined broadly, including alternate spellings or typographical errors for the mortgagee. To the

   extent that the minor variations in the name of the trust as stated on the Assignment and the

   Notice of Counseling are deemed to have any significance whatsoever, the Notice of Counseling

   was sent by an agent for the mortgagee. Both Bendett & McHugh (who sent the notice) and

   “U.S. Bank National Association, as Trustee, for Residential Asset Securities Corporation, Home

   Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX1” were agents for

   the mortgagee stated on the Assignment.

           Torres also may argue that Plaintiff did not comply with R.I. Gen. Laws § 34-27-3.1(a)

   because it requires the Notice of Counseling to be “provide[d] … by first class mail” and



                                                  23
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 24 of 34 PageID #: 199




   Plaintiff, through its counsel, sent the notice to Torres by certified mail. Torres ignores that

   certified mail actually is first class mail. See MTGLQ Inv'rs, L.P. v. Davis, 270 So. 3d 392, 393

   (Fla. Dist. Ct. App. 2019) (because certified mail is a type of first class mail, notice of default

   sent by certified mail was sent in compliance with paragraph 15 of the mortgage that required

   notices be sent by first class mail), review denied sub nom. Davis v. MTGLQ Inv'rs, LP, No.

   SC19-1020, 2019 WL 4127348 (Fla. Aug. 30, 2019), and cert. denied, 140 S. Ct. 1110, 206 L.

   Ed. 2d 181 (2020), reh'g denied, 140 S. Ct. 2706, 206 L. Ed. 2d 845 (2020); Ocwen Loan

   Servicing, LLC v. Malish, 109 N.E.3d 659, 668 (Ohio Ct. App. 2018) (same). That Plaintiff’s

   attorney added the additional postal services of certified mail and requesting a return receipt does

   not make the notice non-compliant with the statute.

           Torres also may argue that because the Notice of Counseling was mailed on December 3,

   2018, but not actually delivered, that it was not “provided” 45 days before mailing the Notice of

   Sale.8 However, Torres’ argument is extremely self-serving. He ignores that according to the

   return receipt, which he attached to his Answer at Exhibit 8, the U.S. Postal Service left notice

   that they were trying to deliver the Notice of Counseling to him. The return receipt states:

                  December 10, 2018, 6:45 pm
                  Notice Left (No Authorized Recipient Available)
                  PROVIDENCE, RI 02907

           Torres, however, did not claim the letter. The return receipt states:

                  January 18, 2019, 8:47 am
                  Unclaimed/Being Returned to Sender
                  PROVIDENCE, RI 02907




   8
    The Notice of Sale was mailed on April 9, 2019. To comply with § 34-27-3.1, the Notice of
   Counseling had to be provided before Saturday, February 23, 2019, which is 45 days before
   April 9, 2019.

                                                    24
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 25 of 34 PageID #: 200




           For its part, Plaintiff “provided” the Notice of Counseling to Torres; it is not Plaintiff’s

   fault, and does not invalidate the foreclosure sale, that Torres refused to claim the Notice of

   Counseling. Therefore, Torres cannot legitimately dispute that Plaintiff complied with § 34-27-

   3.1.

           F.     Plaintiff Was Not Required to Participate in Pre-foreclosure Mediation.

           The parties agree that because the date of default under the Mortgage was November 1,

   2010, the mortgagee is exempt from complying with the mediation statute. SOF ¶¶ 10-11; see

   R.I. Gen. Laws § 34-27-3.2(o) (“The provisions of this section shall not apply if … (2) The date

   of default under the mortgage is on or before May 16, 2013.”).

           However, in Affirmative Defense O, Torres alleges that “Plaintiff did not comply with

   the City of Providence Conciliation Conference ordinance, which applies to any mortgagor not

   entitled to mediation under R.I. Gen. Laws § 34-27-3.2.” Answer at p. 7 ¶ O. Torres does not

   state what effect a failure to comply with the conciliation conference ordinance would have or

   what remedy he is seeking, but because he pleads it as an affirmative defense, presumably he

   will argue that the June 5, 2019 foreclosure sale was ineffective or even void if he can prove

   noncompliance with the Providence ordinance.

           However, as of July 10, 2018, the Providence ordinance related to a pre-foreclosure

   conciliation conference is not effective. Specifically, Section 13-23 of the Providence Code of

   Ordinances states, “(b) This article shall have no effect unless and until the provisions of G.L.

   1956, § 34-27-3.2 are repealed or expire.” As stated in footnote 7 above, the mediation statute is

   currently scheduled to expire on July 1, 2023. Therefore, the Providence ordinance is not

   currently effective and does not affect this foreclosure sale in any way.




                                                   25
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 26 of 34 PageID #: 201




           Even if the ordinance were effective, failure to comply would not render the foreclosure

   sale void. Instead, according to that ordinance, the recorder of deeds is authorized to assess a

   penalty of five hundred dollars ($500.00) if the recorder “determines that the mortgagee has

   failed in any material respect to comply with the requirements and provisions of this article.” Id.

   While this penalty does not abridge “[t]he rights of the homeowner to any redress afforded under

   the law,” Id., there is no statute or case stating that a foreclosure sale is void for failure to comply

   with the conciliation conference requirement of the Providence code of ordinances when it was

   effective.

           Therefore, Plaintiff was not under any obligation to engage in any pre-foreclosure

   mediation.

           G.     Plaintiff Sent the Notice Of Intent To Foreclose and Advertised the Sale in
                  Accordance With §§ 34-11-22 And 34-27-4.

           Under R.I. Gen. Laws §§ 34-11-22 and 34-27-4, a mortgagee may exercise the statutory

   power of sale “by first ‘mailing written notice of the time and place of sale by certified mail,

   return receipt requested, to the mortgagor, at his or her or its last known address’ and ‘second, by

   publishing the same at least once each week for three (3) successive weeks in a public newspaper

   published daily in the city in which the mortgaged premises are situated.’” McGovern v. Bank of

   Am., N.A., 91 A.3d 853, 859 (R.I. 2014).

           Here, Plaintiff fully complied with §§ 34-11-22 and 34-27-4.              On April 9, 2019,

   Plaintiff’s attorney sent the Notice of Intent to Foreclose by first class and certified mail

   informing Torres that it would commence a foreclosure sale on June 5, 2019. SOF, ¶ 16;

   Exhibit E. The notice contains all information required by § 34-27-4, including the notice of the

   rights of servicemembers. See Exhibit E. Plaintiff’s attorney caused notice of the foreclosure

   sale to be published on May 13, May 20, and May 27, 2019 in the Providence Journal, which is


                                                     26
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 27 of 34 PageID #: 202




   sufficiently in advance of June 5, 2019. SOF, ¶ 17. Thus, Plaintiff fully complied with the

   requirements of R.I. Gen. Laws §§ 34-11-22 and 34-27-4.

           H.      Plaintiff Transferred The Property To Itself By The Foreclosure Deed.

           On June 5, 2019, at about 12:00 p.m. Plaintiff conducted a foreclosure sale and submitted

   the winning bid. Exhibit E. Plaintiff’s agents prepared the Foreclosure Deed to memorialize the

   sale, including affidavits of notice and of compliance with the terms of the Mortgage. Exhibit

   E.

           Therefore, there is no genuine issue concerning any material fact. Plaintiff holds the

   Mortgage. Mr. Torres defaulted on the Mortgage. Plaintiff strictly complied with all statutory

   and contractual requirements for the foreclosure, including the Notice of Default, Notice of

   Counseling, Notice of Intent to Foreclose, and publication of the Notice of Sale. Plaintiff is

   therefore entitled to a declaration that the foreclosure sale was valid, that Plaintiff is the owner of

   the Property, and that Mr. Torres’ Notice of Defects is of no effect on Plaintiff’s title.

   II.     TORRES’ NOTICE OF DEFECTS SHOULD BE STRICKEN

           In Count Two of the Complaint, Plaintiff seeks an order striking Torres’ Notice of

   Defects from the Land Records. As stated above, Plaintiff’s foreclosure was legally valid, and

   none of the issues raised in the Notice of Defects have any significance or validity. Moreover,

   the Notice of Defects should be stricken because it is an attempt to file a lis pendens without

   actually initiating a lawsuit.

           Rhode Island permits a person to record in the land records a notice of a pending legal

   action, called a lis pendens, in accordance with R.I. Gen. Laws § 9-4-9. That statute permits a

   plaintiff, after filing a “bill, petition, declaration, or other complaint … concerning the title to

   real estate” to record “notice of the filing” in the land records where the subject property is



                                                     27
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 28 of 34 PageID #: 203




   located. R.I. Gen. Laws § 9-4-9(a). The notice of filing is required to “briefly state the names of

   all the parties, the court wherein filed, the date of filing, and the substance of the bill, petition,

   declaration or other complaint, rule, order, decree, or judgment, and a description of the real

   estate thereby affected.” Id. The purpose of the lis pendens is “to warn any person subsequently

   dealing with the title to the land.” Id.

           The Notice of Defects is in the nature of a lis pendens, without complying with that

   statute. It states the names of all the parties involved, including Torres, U.S. Bank as Trustee,

   and Plaintiff’s foreclosure counsel Bendett & McHugh. See Notice of Defects at ¶¶ 1-3. The

   Notice of Defects describes the real estate affected. Id. at ¶ 1. It states the substance of Torres’

   dispute. Id. at ¶¶ 3-20. It warns any person subsequently dealing with title to the real estate. Id.

   at ¶ 20. The Notice of Defects even states Torres’ intention to “file a Court Action” just like a lis

   pendens would. Id. However, Mr. Torres never filed any action. Thus the Notice of Defects

   should be stricken from the Land Records for failure to comply with R.I. Gen. Laws § 9-4-9.

           Mr. Torres may have been trying to file a document like an “Affidavit to Clarify Title”

   described in Mass. Gen. Laws ch. 183, § 5B. Several mortgagors in Massachusetts have filed

   similar affidavits in Massachusetts’ registries of deeds to assert that a foreclosure was invalid and

   to slander the title of the mortgagee without filing an action or having any good faith basis to do

   so. Numerous cases have declared such affidavits to be ineffective. Deutsche Bank Nat'l Trust

   Co. v. Grandberry, 388 F. Supp. 3d 65 (D. Mass. July 8, 2019).

           In Grandberry, the borrower “executed an Affidavit of Clarification of Title … pursuant

   to M.G.L. c. 183, § 5B, in which she asserted that Deutsche Bank [the mortgagee] was not the

   holder of the Mortgage or the Note.” Grandberry, at 68. Despite recording an affidavit, she

   could not present any evidence to support her assertion or provide any evidence to contradict



                                                    28
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 29 of 34 PageID #: 204




   Deutsche Bank’s motion for summary judgment that it owned the note and mortgage. Id. at 69.

   The Grandberry court granted summary judgment in Deutsche Bank’s favor, declared that

   Deutsche Bank was entitled to foreclose on the secured property, and ordered that Grandberry’s

   affidavit be stricken from the land records. Id. at 70.9

           Similarly, Judge Casper allowed summary judgment to Deutsche Bank on its claim of

   slander of title where the mortgagor had recorded a “Notification of Rescission” and “Affidavit

   of Lawful Ownership” claiming that the subject mortgage was invalid and Deutsche Bank lacked

   standing to foreclose. Deutsche Bank Nat'l Trust Co. v. Germinara, No. 18-CV-12387-DJC,

   2020 WL 30390, at *2 (D. Mass. Jan. 2, 2020). After Deutsche Bank provided copies of the

   subject note, mortgage, and assignments to Deutsche Bank, the court granted summary judgment

   to Deutsche Bank on its count seeking declaratory judgment as to its right to foreclose. Id. at *2-

   3. Moreover, the court found that the mortgagor’s statements in the recorded affidavits were false

   and malicious in that they were motivated to impede a lawful foreclosure of the subject

   mortgage. Id. at *3-4. The court ordered the affidavits stricken from the land records. Id.10



   9
     The Grandberry court denied summary judgment as to Deutsche Bank’s quiet title action,
   holding that a mortgagee cannot quiet title as to the mortgagor prior to foreclosure. Id. at 67; see
   also Deutsche Bank Nat'l Trust Co. v. Grandberry, 374 F. Supp. 3d 166, 170 n.1 (D. Mass. Apr.
   12, 2019). This consideration does not hinder the court from entering judgment in the present
   action, where U.S. Bank as Trustee already foreclosed on the Property.
   10
     The Germinara court initially denied summary judgment on the quiet title action because there
   was an “ongoing debate” in Massachusetts courts regarding whether actual possession as well as
   legal title was required to prevail on a quiet title action. Id. at *3. However, on a motion for
   reconsideration, the Germinara court entered judgment in Deutsche Bank’s favor on all three
   counts, including the request to strike the affidavit from the land records, as follows:

           Having given further consideration to the matter and considering the limits that
           Deutsche Bank now seeks as to Count I, [i.e. striking the affidavit from the land
           records only], having considered the Court’s authority to grant equitable and
           declaratory relief, and that the relief that Deutsche Bank seeks is consistent with
           the Court's ruling as to Counts II and III, the Court ALLOWS Plaintiff's motion to

                                                    29
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 30 of 34 PageID #: 205




           Likewise, the Massachusetts Land Court stated that an affidavit containing a defaulted

   borrower’s assertions that a mortgage was not enforceable was not a proper use of an affidavit

   under ch. 183, § 5B and struck the affidavit from the land records. The Bank of New York

   Mellon v. Gurinian, 19 MISC 000122, 2020 WL 3105025, at *7 (Mass. Land Ct. June 11, 2020)

   (“If Defendants had a legitimate concern that the First Mortgage might be obsolete, they could

   have chosen to seek a judicial determination. Instead, they unilaterally recorded an improper

   affidavit.”).

           Also, on August 28, 2019, the Massachusetts Superior Court entered summary judgment

   and struck a similar affidavit from the appropriate registry of deeds. See U.S. Bank Nat’l Ass’n

   v. Fillion, No. 1877-CV-00435 (Aug. 28, 2019), slip op. attached as Appendix 1. There, the

   mortgagor, Fillion, recorded an affidavit in 2017 that asserted that the entity seeking to foreclose,

   U.S. Bank National Association as Trustee, was not the holder of the note or mortgage. Id. at *3.

   However, based on the evidence submitted to the Court with the motion for summary judgment,

   the Court found “no dispute that U.S. Bank [as trustee] is the owner of both the note and the

   mortgage pertaining to the Property.” Id. The Court held that the mortgagor’s affidavit was not

   filed for the purposes stated in Mass. Gen. Laws ch. 183, § 5B: “It is clear to the court that

   Fillion did not file the 2017 Affidavit to clarify the chain of title relative to the Property; rather

   he filed the 2017 Affidavit with the registry of deeds to muddy the waters and prevent US Bank




           reconsider to the following extent: the Court now enters summary judgment as to
           Count I to Plaintiff Deutsche Bank to the extent that it seeks to strike Mr.
           Germinara’s notice of rescission, … and affidavit of lawful ownership, … from
           the records of the Southern Essex District Registry of Deeds given the falsity of
           these statements as the Court previously found as a matter of undisputed fact.

   See Text Order, ECF No. 40 (Feb. 27, 2020) (citations to the record omitted).

                                                    30
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 31 of 34 PageID #: 206




   from selling the Property.” Id. The Court granted summary judgment to the extent that it sought

   a declaration that the mortgagor’s affidavit was void. Id.

           In short, Torres is trying to follow a foreclosure delay tactic that has been repeatedly

   rejected in Massachusetts.

           The Rhode Island Supreme Court also previously condemned the act of recording a

   document to thwart future transfers of a property. In Industrial National Bank of Rhode Island v.

   Searles, after would-be purchasers Mr. and Mrs. Searles could not timely complete the purchase

   of real estate, the seller entered into an agreement with another purchaser. Indus. Nat'l Bank of

   R. I. v. Searles, 442 A.2d 436, 438 (R.I. 1982). Mr. Searles then recorded the expired purchase

   and sale agreement in the land records, without notifying the seller, knowing and intending that

   recording the purchase and sales agreement would prevent the seller from selling the property to

   anyone else. Id. The seller, Industrial National Bank of Rhode Island, commenced a suit seeking

   damages for disparagement of title, a declaration that the seller owned the land free of

   encumbrances, and an injunction requiring Mr. and Mrs. Searles to remove the agreement from

   the land records. Id. After a hearing, the trial justice granted a preliminary injunction requiring

   Mr. and Mrs. Searles to provide a release of the agreement suitable for recording and dismissed

   the Searleses’ counterclaim seeking performance of the now-expired agreement.             Id.   The

   Supreme Court upheld the injunction, holding that the seller’s right to remove the cloud on title

   was clear.

           [Mr. Searles] recorded the sale agreement in question for the sole purpose of
           creating a cloud on the title and making the sale of the property to anyone else
           impossible. It would be difficult to envision a clearer case of right on the part of
           the petitioner seeking mandatory injunctive relief than in the case before us. Mr.
           Searles's recording of the agreement after he was unable to get financing was a
           blatant misuse of the recording statutes. On the evidence in this record, the
           recording of the agreement preventing Industrial from selling the property was a



                                                   31
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 32 of 34 PageID #: 207




            proper subject for mandatory preliminary injunctive relief. The trial justice was
            correct in granting the preliminary injunction.

   Searles, 442 A.2d at 439.

            The same result should apply here. Mr. Torres’ recording of the Notice of Defects was a

   blatant misuse of the recording statutes. Indeed, the Notice of Defects does not fall within any of

   the categories of documents permitted to be recorded. See R.I. Gen. Laws § 34-13-1. Without

   Mr. Torres ever filing an action in court,11 the Notice of Defects cannot be considered a lis

   pendens. The Notice of Defects is another clear case of a document, like an expired purchase

   and sale agreement, that should be stricken from the Land Records.

            Therefore, U.S. Bank as Trustee requests an order from the Court declaring the Notice of

   Defects to be false, void, of no effect on the title to the Property, and stricken from the Land

   Records.

   III.     THE PRIOR NOTICE OF INEFFECTIVE FORECLOSURE DOES NOT
            AFFECT THIS ACTION.

            In his Affirmative Defense E, Torres also argues that this action “is barred by estoppel”

   because Plaintiff’s prior foreclosure counsel “recorded an Affidavit of Ineffective Foreclosure on

   June 9, 2018, which indicated that a previous foreclosure was not valid for the reasons stated

   therein.” Answer at p. 6 ¶ E. However, this allegation does not create any reason not to grant a

   declaratory judgment in U.S. Bank as Trustee’s favor that the June 5, 2019 foreclosure sale was

   valid.

            According to the Affidavit of Ineffective Foreclosure, attached as Exhibit 7 to the

   Answer, Plaintiff, through its foreclosure counsel at Marinosci Law Group, P.C. (“Marinosci”),

   held a foreclosure sale on January 6, 2012. Marinosci mailed a “Notice of Intent to Foreclosure


   11
     Even if he were to file an action now, the Notice of Defects would not comply with § 9-4-9,
   which requires an action to be filed in Superior Court within 7 days.

                                                   32
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 33 of 34 PageID #: 208




   Mortgage” on May 9, 2011, listing the holder of the mortgage as “US Bank National Association

   as Trustee for RASC 2005-EMX1” at a time when the mortgagee of records was still “Mortgage

   Electronic Registration Systems, Inc. as nominee for Mortgage Lenders Network USA, DBA

   Lenders Network” (“MERS”). Id. at ¶ 6. The Affidavit of Ineffective Foreclosure states that

   notices of the sale were sent on November 16, 2011, that a foreclosure sale occurred on January

   6, 2012, and that a foreclosure deed was recorded on May 30, 2012. Id. at ¶¶ 4, 7. It is likely

   that the “Notice of Intent to Foreclosure Mortgage” sent on May 9, 2011 was the notice required

   by R.I. Gen. Laws § 34-27-3.1. Id. at ¶¶ 6-7. The Affidavit of Ineffective Foreclosure states that

   because the “Notice of Intent” was defective (presumably because it named MERS instead of

   U.S. Bank as Trustee) the foreclosure sale that occurred on January 6, 2012 and a foreclosure

   deed recorded on May 30, 2012 were void and of no force and effect.

           Regardless, an admission that a prior foreclosure was invalid does not affect the court’s

   ability to enter a declaratory judgment that the June 5, 2019 foreclosure was effective and that

   U.S. Bank as Trustee is now the owner of the Property.

                                           CONCLUSION

           U.S. Bank as Trustee conducted a valid foreclosure sale of the Property on June 5, 2019,

   in strict compliance with the terms of the Mortgage and of R.I. Gen Laws §§ 34-27-3.1 and 34-

   27-4. None of the issues in the Notice of Defect or Torres’ Affirmative Defenses has any merit.

           WHEREFORE, Plaintiff respectfully requests summary judgment to enter in its favor,

   along with an order declaring that U.S. Bank as Trustee is the owner of the Property, free and

   clear of any claims of Torres, and that the Notice of Defects is void, of no effect on title, and

   should be stricken from the Land Records.




                                                  33
   83607820v.3
Case 1:20-cv-00227-MSM-LDA Document 13-1 Filed 12/11/20 Page 34 of 34 PageID #: 209




                                                 U.S. BANK NATIONAL ASSOCIATION, AS
                                                 TRUSTEE, FOR RESIDENTIAL ASSET
                                                 SECURITIES CORPORATION, HOME EQUITY
                                                 MORTGAGE ASSET-BACKED PASS-
                                                 THROUGH CERTIFICATES, SERIES 2005-
                                                 EMX1

                                                 By its Attorneys,

                                                 /s/ Jeffrey C. Ankrom
                                                 Jeffrey C. Ankrom, Esq. (#7663)
                                                 LOCKE LORD LLP
                                                 2800 Financial Plaza
                                                 Providence, RI 02903
                                                 (401) 274-9200
                                                 (401) 276-6611 (fax)
                                                 jeffrey.ankrom@lockelord.com
   Dated: December 11, 2020


                                  CERTIFICATION OF SERVICE

           I, the undersigned, hereby certify that on the 11th day of December, 2020, this document,

   filed through the ECF system, will be sent electronically to the registered participants as

   identified on the Notice of Electronic Filing (NEF), and paper copies will be mailed to those

   indicated as non-registered participants.

                                                 /s/ Jeffrey C. Ankrom
                                                 Jeffrey C. Ankrom, Esq.




                                                    34
   83607820v.3
